                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    POWER INTEGRATIONS, INC.,                           Case No. 19-cv-02700-SVK
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING UNOPPOSED
                                   9            v.                                          MOTION TO TRANSFER CASE
                                  10    EDISON D. DE LARA, et al.,                          Re: Dkt. No. 55
                                  11                   Defendants.

                                  12          Before the Court is the motion of Defendants Edison D. DeLara, Charles Reyes
Northern District of California
 United States District Court




                                  13   Evangelista, Ian B. Barrameda, and Alex F. Mariano II to transfer this case to the Southern District

                                  14   of California pursuant to 28 U.S.C. § 1404. Dkt. 55. Although Plaintiff Power Integrations, Inc.

                                  15   originally opposed the motion, it has withdrawn its opposition. Dkt. 59. Accordingly, the Court

                                  16   GRANTS Defendants’ motion to transfer and TRANSFERS this action to the United States

                                  17   District Court for the Southern District of California. The Clerk shall transfer this civil action to

                                  18   the United States District Court for the Southern District of California and close the file.

                                  19          SO ORDERED.

                                  20   Dated: March 4, 2020

                                  21

                                  22
                                                                                                     SUSAN VAN KEULEN
                                  23                                                                 United States Magistrate Judge

                                  24

                                  25

                                  26

                                  27

                                  28
